Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/152,005, filed 1/19/2021, which is a continuation as discussed in the disclosure.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 and third party IDs filed 11/29/2021 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in para. [0079], “piano” appears to be showing a piano spring(see paras. [0116] and [0179]), and the paragraph does not end in a sentence.  
Appropriate correction is required.

Claim Objections
Claims 14-20 are objected to because of the following informalities:  claim 14 needs to end in a period, and in claim 20, line 21, “rotation of rotatable roller” should be “rotation of the rotatable member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, lines 2-3 and 6-7, “the non-rotatable longitudinal member” have no antecedent basis.
In claim 2, line 3, “the non-rotatable member” has no antecedent basis.
In claim 14, lines 16-17, “the non-rotatable member” has no antecedent basis.
In claim 20, lines 13-14, “the internal threads of the longitudinal member” has no antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(s) 1-2, 7, 10-11. 14, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rasmussen(6467714; cited on 3rd party submission).
Rasmussen discloses a retractable shade comprising:
a rotatable roller (T) having an internal cavity (see Fig. 2);
a longitudinal member (9) having a longitudinal length that extends at least partially within the internal cavity (see Fig, 2) of the rotatable roller (T);
a moveable member (8) extending at least partially within the internal cavity (see Fig. 2) of the rotatable roller (T), the moveable member (8) translatable and non-rotatable with respect to the rotatable roller (T), and the rotatable member further rotatable about and translatable along the longitudinal length of the longitudinal member (9); and
a holding mechanism (see Fig. 2) associated with the moveable member (8) and the longitudinal member (9) wherein an engagement portion (8a) of the moveable member (8) is configured to engage a holding portion (14) of the longitudinal member (9) to increase frictional resistance to restrict rotation of the rotatable roller (T) while permitting movement of the moveable member (8) with respect to the longitudinal member (9).
Regarding claim 2, Rasmussen discloses the shade of claim 1, wherein the longitudinal member (9) comprises a first thread (see Fig. 2) extending in a first direction along the longitudinal length of the longitudinal member (9), the first thread (see Fig. 2) of the longitudinal member having first and second terminal ends and the first thread (see Fig. 2) is engageable with a second thread (see Fig. 2) on the moveable member (8), the second thread (see Fig. 2) on the moveable member (8) extending in a first 
Regarding claim 7, Rasmussen discloses the shade of claim 1, wherein the moveable member (8) is keyed to the rotatable roller (T) to rotate with the rotatable roller (T, see column 5, lines 10-12 and Fig. 2).
Regarding claim 10, Rasmussen discloses the shade of claim 1, wherein the holding portion (14) comprises a protrusion (see Fig. 2) and the engagement portion (8a) comprises a knuckle (see Fig. 2) wherein forces between the protrusion (see Fig. 2) and the knuckle (see Fig. 2) inhibit the moveable member (8) from disengaging the protrusion (see abstract, column 5, lines 16-19 and 27-30 and Fig. 2).
Regarding claim 11, Rasmussen discloses the shade of claim 1, wherein the moveable member (8) which is in the form of a collar (see Fig. 2) that rotates about the longitudinal member (9, see column 4, lines 55-58, claim 3, and Fig. 2).
Regarding claim 14, Rasmussen discloses a retractable shade comprising:
a rotatable roller (T) having an internal cavity (see Fig. 2);
a shade material (roller blind in claim 1) attached to the rotatable roller (7), wherein rotation of the rotatable roller (T) in a first direction extends the shade material (roller blind in claim 1) from the rotatable roller (T), and rotation of said rotatable roller (T) in a second opposite direction retracts the shade material (roller blind in claim 1) onto the rotatable roller (T);

a biasing assembly (3) associated with the rotatable roller (T) to apply a biasing force to said roller (T) in the second opposite direction to retract the shade material (roller blind in claim 1) onto the rotatable roller (T);
a longitudinal member (9) having a longitudinal length that extends at least partially within the internal cavity (see Fig, 2) of the rotatable roller (T);
a moveable member (8) extending at least partially within the internal cavity (see Fig. 2) of the rotatable roller (T), the moveable member (8) moveable along the longitudinal length of the longitudinal member (9), and moveable with the internal cavity (see Fig. 2) of the rotatable roller (T); and
a holding mechanism (see Fig. 2) associated with the moveable member (8) and the longitudinal member wherein an engagement portion (8a) of moveable member (8) is configured to engage a holding portion (14) of the longitudinal member (9) to increase frictional resistance to restrict rotation of the rotatable roller (T) while permitting movement of the moveable member (8) with respect to the longitudinal member (9, see abstract, column 4, lines 46-58, column 5, lines 5-15, claim 3, and Fig. 2).
Regarding claim 17, Rasmussen discloses the shade of claim 1, wherein the holding portion (14) comprises a protrusion (see Fig. 2) and the engagement portion (8a) comprises an engagement knuckle (see Fig. 2) wherein the protrusion (see Fig. 2) and the engagement knuckle (see Fig. 2) are configured to engage to generate forces between the protrusion (see Fig. 2) and the engagement knuckle (see Fig. 2) to inhibit the moveable member (8) from disengaging the protrusion (see Fig. 2). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 13-14 of U.S. Patent No. 10,907,406. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a retractable shade having a rotatable roller, longitudinal member/non-rotatable shaft/collar and a moveable member/connector threaded, the moveable member keyed to the roller, a holding mechanism associated with the members, a shade material, and a biasing assembly to exert a biasing force on the roller, and an interaction of the holding assembly(threads) is configured to resist rotation of the roller in the retraction direction.
s 2-6, 10-13 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,907,406 in view of 10,030,439.   ‘406 discloses the shade of claim 1, but lacks the specific interconnection of the members.
‘439 discloses a shade having members interconnected via a plurality of interconnections.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the interconnection of the members of ‘406 with those of ‘’439 given the intended use of the shade and the specific design requirements thereof.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,907,406 in view of 9,353,570.   ‘406 discloses the shade of claim 1, but lacks the use of a vane.
‘406 discloses a shade having a roller, a shade material comprising at least one vane, and members interconnected via a plurality of interconnections.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the shade of ‘406 with that of ‘’439 given that the simple substitution of one know expedient for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.




Prior Art
Colson(6,782,938) and Sternquist(5,437,324) show similar shades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/